Citation Nr: 1608524	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  10-40 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an effective date prior to March 31, 2010, for the award of service connection for left knee laxity.

2.  Entitlement to an effective date prior to March 31, 2010, for the award of service connection for right lower extremity radiculopathy.

3.  Entitlement to an initial rating in excess of 10 percent for right knee arthritis.

4.  Entitlement to an initial rating in excess of 10 percent for right knee medial meniscectomy, recharacterized as right knee medial meniscectomy with laxity.

5.  Entitlement to an initial rating in excess of 10 percent for left knee arthritis.

6.  Entitlement to an initial rating in excess of 10 percent for left knee laxity.

7.  Entitlement to an initial rating in excess of 10 percent for lumbar spine degenerative disc disease (DDD).

8.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy. 

9.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy.

10.  Entitlement to a total disability rating based on individual employability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The appellant is a Veteran who had active service in the U.S. Marine Corps from October 1964 to November 1968.  He had service in the Republic of Vietnam and was awarded the Purple Heart.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2006 decision of the Chicago, Illinois, Regional Office which granted service connection for right knee arthritis, right knee medial meniscectomy, left knee arthritis, lumbar spine degenerative disc disease, and left lower extremity radiculopathy, each with an evaluation of 10 percent and each effective October 4, 2004.

In an August 2010 statement of the case (SOC), the issue of right knee medial meniscectomy was recharacterized as right knee medial meniscectomy with laxity, effective October 4, 2004.

In an August 2010 decision, the Phoenix, Arizona, Regional Office (RO) granted service connection for left knee laxity and right lower extremity radiculopathy, both with an evaluation of 10 percent and each effective March 31, 2010.  In a July 2014 decision, the RO denied an effective date prior to March 31, 2010, for the award of a 10 percent evaluation for left knee laxity and for the award of a 10 percent evaluation for right lower extremity radiculopathy.

In June 2015, the Veteran submitted a claim for entitlement to service connection for kidney cancer and a claim to reopen entitlement to service connection for bladder cancer.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them.  The issues are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's October 4, 2004, claim for a back disorder, and left and right knee disorders, included claims for all symptoms resulting from these conditions, such as knee laxity and lower extremity radiculopathy.

2.  In August 2010, VA granted a separate compensable evaluation for left knee laxity and right lower extremity radiculopathy; assigned 10 percent evaluations to each; and effectuated both awards as of March 31, 2010.  In September 2010, the Veteran submitted a notice of disagreement (NOD) with the assigned effective date for each disability.

2.  In a July 2014 statement of the case (SOC), the RO denied entitlement to an effective date prior to March 31, 2010, for both left knee laxity and right lower extremity radiculopathy.

3.  The Veteran first exhibited symptoms of left knee laxity in October 2000.

4.  The Veteran was first diagnosed with right lower extremity radiculopathy in May 2000.

5.  The Veteran's right knee disability has been shown to be manifested by no more than medial meniscectomy, some laxity, pain, limitation of extension to 2 degrees, and limitation of flexion to 110 degrees with pain.  

6.  The Veteran's left knee disability has been shown to be manifested by no more than pain, DJD, significant subpatellar crepitus, a slight medial deformity, some laxity, no limitation of extension, and limitation of flexion to 90 degrees with pain.  

7.  The Veteran's lumbar spine DDD has been manifested by no more than collapse and narrowing of the disc space, pain, no incapacitating episodes, forward flexion to 80 degrees with pain, extension to 30 degrees with pain, right lateral flexion to 30 degrees with pain, left lateral flexion to 25 degrees with pain, rotation to 30 degrees bilaterally with no pain, flattening of normal lumbar lordosis, an antalgic gait, spondylolisthesis, spur formation, DDD, and DJD.

8.  The Veteran's right and left lower extremity radiculopathy is manifested by pain radiating down his left and right leg from the back to the ankle, twice monthly flare-ups lasting approximately one hour each, normal and symmetric reflexes, intact vibration sense, full strength, normal sensation to light touch, an ability to walk on his toes, and an inability to walk on his heels.  He exhibits minimal right sciatic pain with pressure over the right sciatic notch and has worse pain on the right side than on the left.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of October 4, 2004, for the award of service connection for left knee laxity have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2015).

2.  The criteria for an effective date of October 4, 2004, for the award of service connection for right lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2015).

3.  The criteria for an initial rating in excess of 10 percent for right knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.321(a), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.4.71a, Diagnostic Codes 5003, 5010, 5261 (2015).

4.  The criteria for an initial rating in excess of 10 percent for right knee medial meniscectomy with laxity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.321(a), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).

5.  The criteria for an initial rating in excess of 10 percent for left knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.321(a), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.4.71a, Diagnostic Codes 5003, 5010, 5261 (2015).

6.  The criteria for an initial rating in excess of 10 percent for left knee laxity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.321(a), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).

7.  The criteria for an initial rating of 20 percent for lumbar spine DDD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.321(a), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2015).

8.  The criteria for an initial rating in excess of 10 percent for left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2015).

9.  The criteria for an initial rating in excess of 10 percent for right lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

Where, as here, with the appeal for an initial compensable rating following the grant of service connection, the service connection claim is substantiated.  No additional VCAA notice is required with respect to the downstream issue of the initial rating or an earlier effective date assigned to the now service-connected disability.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective dates); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  In addition, VA obtained all identified evidence and there is no indication that there is additional relevant evidence that is still outstanding.  

II.  Earlier Effective Dates

The Veteran asserts that earlier effective dates for the awards of service connection for left knee laxity and right lower extremity radiculopathy are warranted.

Unless otherwise specifically provided in Chapter 51 of Title 38 of the United States Code, the effective date of an award based on an original claim or a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of application therefor.  38 U.S.C.A. § 5110(a).  An award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service.  Otherwise, the effective date shall be the date of receipt of the Veteran's claim or the date on which entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

In the present case, the Veteran filed a claim for a left knee condition and a back condition on October 4, 2004.  In an August 2010 decision, the RO granted separate compensable ratings for left knee laxity and right lower extremity radiculopathy, resulting from the Veteran's previously service-connected left knee arthritis and lumbar spine DDD, respectively.  The RO assigned a 10 percent evaluation for each and effectuated both awards as of March 31, 2010.  The Veteran submitted an NOD in September 2010 with the assigned effective date for both disabilities.

A.  Left Knee Laxity

Private treatment records from October 2000 document that the Veteran had weakness in his knee that affected his ability to go up and down stairs.

At his March 2010 VA examination, the Veteran was diagnosed with laxity in the left knee.  

Resolving all doubt in the Veteran's favor, and given that he reported weakness and functional limitation in October 2000, the Board finds that entitlement to service connection for left knee laxity arose in October 2000.  Therefore, the Board finds that October 4, 2004, the date of the Veteran's claim, is the later date and, therefore, the appropriate effective date for the award of service connection for left knee laxity.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  Therefore, the Veteran's claim is granted.

B.  Right Lower Extremity Radiculopathy

Private treatment records provide that the Veteran had complaints of right lower extremity pain as early as May 2000 and was diagnosed with sciatica and radiculopathy.  

Because the Veteran filed his claim on October 4, 2004, which is later than May 2000, the date entitlement arose, the Board finds that October 4, 2004, is the appropriate effective date for the award of service connection for right lower extremity radiculopathy.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  Therefore, the Veteran's claim is granted.

III.  Increased Initial Evaluations

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  
	
Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Evaluations shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  



A.  Right and Left Knee Disorders

Traumatic arthritis is to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis, established by X-ray, will be rated on the basis of limitation of motion under the appropriate diagnostic criteria for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Diagnostic Code 5257 provides ratings for recurrent subluxation or lateral instability.  Slight disability warrants a 10 percent rating and a moderate disability warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Diagnostic Code 5261 provides ratings based on limitation of the extension of the leg.  Extension limited to 10 degrees warrants a 10 percent rating and extension limited to 15 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  The average normal range of motion of the knee is flexion from 0 to 140 degrees and extension from 140 to 0 degrees.  38 C.F.R. § 4.71, Plate II.

1.  Right Knee

An October 2004 private treatment record provides that the Veteran had a right knee partial medial meniscectomy while in service and has subsequently developed osteoarthritis in that knee.  The examiner noted that the Veteran will need a total knee arthroplasty.

The report of a September 2006 VA examination provides that the Veteran reported having locking symptoms of the right knee about 3-4 times per day.  He also reported daily pain flare-ups lasting about 1-2 hours each, which required him to slow down his activities and reorganize his daily routine.  

At the March 2010 VA examination, the Veteran reported that his knee aches but he has pain flare-ups only after walking for approximately one hour.  He noted that he has trouble going up and down stairs, with going down being more difficult.  His knee pain does not affect his routines of daily living, although he noted that he walks less because of his knee.  He also reported that he has a dead feeling, or a locking feeling, and increased pain when standing after a period of sitting.  On examination, it was noted that the Veteran's right knee was deformed medially and that he had some laxity.  He exhibited limitation of extension to 2 degrees and limitation of flexion to 110 degrees with pain.  He exhibited no loss of range of motion upon repetition.  He was diagnosed with status post medial meniscectomy with degenerative arthritis.

A November 2010 VA treatment record provides that the Veteran reported that he has been told he needs a knee replacement but is not ready for it at the present time.  A May 2011 VA treatment record provides that the Veteran has severe bilateral knee osteoarthritis.  Additionally, the report of a December 2012 VA examination states that the Veteran has moderately severe osteoarthrosis based on a November 2011 X-ray study.

The examiner at the Veteran's September 2006 VA examination stated in his report that he could not determine the functional impairment of the Veteran's disability due to pain, or pain on repeated use, or additional fatigue, weakness, or lack of endurance or in coordination, without resort to mere speculation.  When evaluating musculoskeletal disabilities, however, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40  and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Additionally, the United States Court of Appeals for Veterans' Claims (Court) has directed that, before the Board can rely on an examiner's conclusion that an opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence; it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered all procurable and assembled data; and the phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Jones v. Shinseki, 23 Vet. App. 382, 393-94 (2010).  The Board observes that it is not evident from the record that the examiner's use of the phrase "without resort to mere speculation" reflects "the limitations of knowledge in the medical community at large" rather than solely his own.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given these fact, the Board finds that the September 2006 VA examination is of limited probative value and cannot be used to determine an accurate rating.

The Veteran's right knee disability has been shown to be manifested by no more than medial meniscectomy, some laxity, pain, limitation of extension to 2 degrees, and limitation of flexion to 110 degrees with pain.  Given these facts, the Board finds that the current 10 percent evaluation for arthritis and the 10 percent evaluation for medial meniscectomy with laxity adequately reflect the Veteran's current right knee limitation of motion and functional impairment during the relevant period.  38 C.F.R. § 4.7.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  A 20 percent rating for arthritis would be warranted for limitation of extension to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  A 20 percent evaluation for medial meniscectomy with laxity would require moderate recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  In making these determinations, the Board has considered, along with the schedular criteria, the Veteran's functional loss due to pain.  38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995).  A separate compensable evaluation for the Veteran's medial meniscectomy is not warranted for dislocated semilunar cartilage under diagnostic code 5258 or symptomatic removal of the semilunar cartilage under diagnostic code 5259 as such an evaluation would constitute pyramiding.  38 C.F.R. § 4.14.  

2.  Left Knee

An October 2004 private treatment record provides that the Veteran previously had videoarthroscopy on the left knee and he has significant medial joint space narrowing.  It was noted that a partial knee replacement may benefit the Veteran.

The report of the September 2006 VA examination provides that the Veteran stated that his left knee pain began in 1999 and that he had arthroscopic surgery on it in 2001.  He has continued to have some pain in the knee since that time.  He reported daily pain flare-ups lasting about 1-2 hours each, which require him to slow down his activities and reorganize his daily routine.  The examiner diagnosed the Veteran with left knee degenerative joint disease [DJD].  As noted above, this examination is inadequate and is, therefore, of limited probative value and cannot be used to determine an accurate rating.

At his March 2010 VA examination, the Veteran reported that his left knee is twice as painful as the right.  Other than the pain, he reported that the knee does not affect his activities of daily living or his work.  His symptoms are chronic and he reported no incapacitating events or flare-ups in the last year.  On examination there was found to be significant subpatellar crepitus and a slight medial deformity.  There was some laxity noted.  The Veteran had no limitation of extension and limitation of flexion to 110 degrees with pain.  There was no loss of range of motion upon repeated use.  He was diagnosed with degenerative arthritis.

A November 2010 VA treatment record provides that the Veteran reported that he has been told he needs a knee replacement but is not ready for it at the present time.  A May 2011 VA treatment record provides that the Veteran has severe bilateral knee osteoarthritis.

At a December 2012 VA examination, the Veteran reported flare-ups of pain occurring approximately 3 times per week and lasting for 2 hours each.  On examination, he was found to have limitation of flexion to 90 degrees with pain and no limitation of extension.  There was no additional limitation in the range of motion following repeated use, but he had functional loss resulting in less movement than normal and pain on movement.  No instability, subluxation, or tibial or fibular impairment were reported.  The examination report states that the Veteran has moderate osteoarthrosis based on a November 2011 X-ray study.  The Veteran was diagnosed with DJD.  It was noted as this was a progression of the laxity that had previously been found in his left knee; no evidence of laxity was reported at this time.

The Veteran's left knee disability has been shown to be manifested by no more than pain, DJD, significant subpatellar crepitus, a slight medial deformity, some laxity, no limitation of extension, and limitation of flexion to 90 degrees with pain.  Given these facts, the Board finds that the current 10 percent evaluation for arthritis and the 10 percent evaluation for laxity adequately reflect the Veteran's current left knee limitation of motion and functional impairment during the relevant period.  38 C.F.R. § 4.7.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  A 20 percent rating for arthritis would be warranted for limitation of extension to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  A 20 percent evaluation for laxity would require moderate recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  In making these determinations, the Board has considered, along with the schedular criteria, the Veteran's functional loss due to pain.  38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995).  An evaluation in excess of the one currently assigned for the Veteran's service-connected left knee disability, arthritis, and laxity, is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are contemplated by the rating already assigned.  Specifically, while the Veteran has complained of pain flare-ups and exhibited some functional loss resulting in less movement than normal and pain on movement following repeated use at his December 2012 VA examination, the evidence does not indicate that these flare-ups, decreased movement, and increased pain limit his ability to function to the point necessary for a higher rating.

B.  Lumbar Spine Disorders

Diagnostic Code 5243 provides ratings for intervertebral disc syndrome.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, for a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, for the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

There are also several relevant note provisions associated with Diagnostic Code 5243.  Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 
 
Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Spine DDD can alternatively be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The method that results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 is the method that should be utilized.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.

Note (1) provides that for purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 
 
Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Diagnostic Code 8520 provides ratings for paralysis of the sciatic nerve, resulting in radiculopathy.  A 10 percent rating is warranted for mild paralysis and a 20 percent rating is warranted for moderate paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8520.
 
1.  Lumbar Spine DDD

The report of the September 2006 VA examination states that the Veteran's lower back problems began in 1995 and have gotten progressively worse in terms of pain and discomfort.  He reported daily pain flare-ups lasting about 1-2 hours each which require him to slow down his activities and reorganize his daily routine.  The examiner noted that the Veteran had "[l]umbar disc degenerative changes with narrowing in the disc space at the level of L5-S1."  As noted above, this examination is inadequate and is, therefore, of limited probative value and cannot be used to determine an adequate rating.

At his March 2010 VA examination, the Veteran reported daily flare-ups of back pain for which he applies ice.  He has increased pain upon straightening his back but reports that is okay when bending.  He reported no incapacitating episodes in the previous year.  On examination, the Veteran had flexion to 80 degrees with pain, extension to 30 degrees with pain, right and left lateral flexion to 30 degrees with pain on both sides, although more pain on the right, and rotation to 30 degrees bilaterally with no pain.  There was no loss of range of motion upon repeated use.  He was diagnosed with lumbar spine DDD.

A February 2012 VA treatment record provides that the Veteran has a grade 1 spondylolisthesis at L4-5, with spur formation along his entire spine.  He also had significant collapse and narrowing at L5-S1.  It was noted that he will likely need a lumbosacral fusion in the future.

At the December 2012 VA examination, the Veteran reported daily lower back pain.  The Veteran reported experiencing flare-ups of pain approximately 3 times per week last approximately 2 hours each.  On examination, the Veteran had forward flexion to 85 degrees, extension to 30 degrees or greater, right lateral flexion to 30 degrees or greater, and left lateral flexion to 25 degrees with pain, right lateral rotation to 30 degrees or greater, and left lateral rotation to 30 degrees or greater.  Except where noted, no objective evidence of painful motion was reported.  The Veteran had no change in his range of motion following repeated use.  He had functional loss following repeated use as exhibited by pain on movement.  The examiner noted that the Veteran had mild flattening of normal lumbar lordosis and an antalgic gait favoring his left lower extremity, although she checked the box saying that he did not have guarding or a muscle spasm.  A January 2012 X-ray study indicated that the Veteran had stable minimal anterolisthesis, DDD, and DJD. 

The Veteran's lumbar spine DDD has been manifested by no more than collapse and narrowing of the disc space, pain, no incapacitating episodes, forward flexion to 80 degrees with pain, extension to 30 degrees with pain, right lateral flexion to 30 degrees with pain, left lateral flexion to 25 degrees with pain, rotation to 30 degrees bilaterally with no pain, flattening of normal lumbar lordosis, an antalgic gait, spondylolisthesis, spur formation, DDD, and DJD.  His combined range of motion of the lumbar spine is 225 degrees.  Given these facts, the Board finds that a 20 percent rating, but no higher, is warranted for the Veteran's lumbar spine DDD as he exhibits an abnormal gait and reversed lordosis.  A 40 percent rating is not warranted as the Veteran has forward flexion to 80 degrees with pain and does not have ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  In making these determinations, the Board has considered, along with the schedular criteria, the Veteran's functional loss due to pain.  38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995).  An evaluation in excess of the one currently assigned for the Veteran's lumbar spine DDD is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are contemplated by the rating already assigned.  Specifically, while the Veteran has complained of pain when straightening his back, flare-ups, and exhibited functional loss resulting in pain on movement following repeated use at his December 2012 VA examination, the evidence does not indicate that these flare-ups and pain limit his ability to function to the point necessary for a higher rating.

Additionally, an alternative rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted as the Veteran has not exhibited any incapacitating episodes during the relevant period and, therefore, a rating under the General Rating Formula for Diseases and Injuries of the Spine is more favorable.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  A separate compensable evaluation is not warranted for spine spondylolisthesis or DJD as such an evaluation would constitute pyramiding.  38 C.F.R. § 4.14.  





2.  Left and Right Lower Extremity Radiculopathy

The report of the September 2006 VA examination provides that the Veteran reported bilateral radiculopathy of his lower extremities.  The examiner diagnosed him with bilateral lower extremity radiculopathy.  

The report of the March 2010 VA examination provides that approximately twice per month the Veteran has flare-ups with pain radiating from his back down both legs to the ankle and which last approximately one hour.  Although the pain is bilateral, he reported that the right is more symptomatic than the left.  On examination, there was minimal right sciatic pain with pressure over the right sciatic notch.  His reflexes were normal and symmetric, vibration sense was intact, and he had full strength.  He was able to walk on his toes, but was unable to walk on his heels due to pain.  The Veteran was diagnosed with bilateral radiculopathy with the right side greater than the left.

The report of the December 2012 VA examination provides that the Veteran had normal reflexes in both knees and ankles, and responded normally to tests for sensation to light touch.  It was reported that the Veteran has mild right lower extremity pain intermittently and he reported rare radiation of pain down the left lower extremity during severe flare-ups.  He was diagnosed with right lower extremity radiculopathy.

The Veteran's right and left lower extremity radiculopathy is manifested by pain radiating down his left and right leg from his back to the ankle, twice monthly flare-ups lasting approximately one hour each, normal and symmetric reflexes, intact vibration sense, full strength, normal sensation to light touch, an ability to walk on his toes, and an inability to walk on his heels.  He exhibits minimal right sciatic pain with pressure over the right sciatic notch and has worse pain on the right side than on the left.  Given these facts, the Board finds that the current 10 percent evaluation for right lower extremity radiculopathy and the current 10 percent evaluation for left lower extremity radiculopathy adequate reflect the Veteran's lower extremity disability during the relevant period.  38 C.F.R. § 4.7.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  A 20 percent evaluation for either lower extremity radiculopathy would be warranted for moderate paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Because his nerve tests were normal during the relevant period and he was noted to have both "minimal" and "mild" right lower extremity pain with even less pain in his left lower extremity, the Veteran's disability picture most closely approximates a 10 percent evaluation on each side.  In making these determinations, the Board has considered, along with the schedular criteria, the Veteran's functional loss due to pain.  38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995).  An evaluation in excess of the one currently assigned for the Veteran's lower extremity disorder is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are contemplated by the rating already assigned.  Specifically, while the Veteran has complained of pain flare-ups, the evidence does not indicate that these flare-ups limit his ability to function to the point necessary for a higher rating.

IV.  Extraschedular

The Board has also evaluated whether the Veteran's claims should be referred for consideration of his entitlement to an extra-schedular evaluation for his service-connected right knee arthritis, right knee medial meniscectomy with laxity, left knee arthritis, left knee laxity, lumbar spine DDD, left lower extremity radiculopathy, and right lower extremity radiculopathy under 38 C.F.R. § 3.321(b)(1).  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria found in 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5243, 5257, 5261, and 38 C.F.R. § 4.124a, Diagnostic Code 8520 reflect that the diagnostic criteria reasonably describe the Veteran's disability levels and symptomatology.  Although the Board recognizes the Veteran's complaints and is mindful of his comments, the evidence does not show that his disability is unusual or exceptional.  The Board recognizes the Veteran's difficulties, but finds that the schedular criteria reasonably describe his disability levels and associated impairment.  Therefore, the Board has determined that referral of these claims for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  


ORDER

Entitlement to an effective date of October 4, 2004, for the award of service connection for left knee laxity is granted.

Entitlement to an effective date of October 4, 2004, for the award of service connection for right lower extremity radiculopathy is granted.

Entitlement to an initial rating in excess of 10 percent for right knee arthritis is denied.

Entitlement to an initial rating in excess of 10 percent for right knee medial meniscectomy, recharacterized as right knee medial meniscectomy with laxity is denied.

Entitlement to an initial rating in excess of 10 percent for left knee arthritis is denied.

Entitlement to an initial rating in excess of 10 percent for left knee laxity is denied.

Entitlement to an initial rating of 20 percent for lumbar spine degenerative disc disease is granted.

Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy is denied.

Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy is denied.

REMAND

VA regulations allow for the assignment of TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities.  Entitlement to a TDIU requires an accurate assessment of the functional impairment associated with all of the Veteran's service-connected disabilities.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  In light of the award above of a 20 percent rating for the Veteran's lumbar spine DDD, the issue of entitlement to a TDIU should be adjudicated by the RO following assignment of the effective date for the award of a 20 percent rating.

Accordingly, the case is REMANDED for the following action:

Adjudicate the issue of entitlement to a TDIU.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


